DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary amendment of disclosure filed on 8/18/2022 has been entered. Accordingly, the amended Claims is being considered by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10473307, Claims 1-10 of U.S. Patent No. 10995939, and claims 1-27 of U.S. Patent No. 11359800. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simply a broader recitation of that which is already patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2011/0239503).

In regards to claim 24, Liao discloses in Figures 2 and 4, a light fixture assembly for supporting a light fixture (20) in a ceiling structure (11), comprising a light fixture mounting structure (at 21) having a pair of opposed boundary regions configured to fit within a designated light fixture receiving region in the ceiling structure (see Figs. 2 and 4), and a plurality of flat spring elements (25) configured to be spaced outwardly from at least one of the boundary regions (see Fig. 4), each flat spring element having parallel opposed surface regions (see Fig. 4) and a mounting region Portion of 25 screwed to 21, see Par. [0022] last sentence) configured to be anchored to the mounting structure (via screw, Par. [0022] last sentence), wherein the at least one boundary region includes a recess to receive an anchor fastener associated with the mounting region of a corresponding flat spring element for anchoring the flat spring element in a position along the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence), a free end region adjacent the parallel opposed surface regions to extend from the mounting region and to be laterally outwardly biased in a first position away from the corresponding boundary region (see Fig. 4, outward part of 25), each of the flat spring elements further configured to be movable from the first position toward the corresponding boundary region in a second position as the flat spring elements make contact with and slide against an upright surface of the designated light fixture receiving region until the flat spring elements pass above a support surface region on the ceiling structure and return to the first position to form a path of contact with the support surface region to anchor the mounting structure in the receiving region (Par. [0020], each of the flat spring elements configured to be movable from the first position toward the corresponding boundary region in the second position to release the path of contact (such being required to operate as disclosed in Par. [0020]), and to release the mounting structure from the receiving region (Par. [0020]).

In regards to claim 25, Liao discloses in Figures 2 and 4, each mounting region includes a mounting surface region which engages the boundary region by the anchor fastener (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 26, Liao discloses in Figures 2 and 4, each mounting region has a pair of opposed mounting surface regions, each to respectively engage the fastener and the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 27, Liao discloses in Figures 2 and 4, each mounting region includes an opening to receive the anchor fastener, and a bend region adjacent the opening to delineate the mounting region and the free end region (such being required for externally screwing 25 to 21, Par. [0022] last sentence, while having an outward portion of 25).

In regards to claim 28, Liao discloses in Figures 2 and 4, the flat spring elements are separate from one another (see Fig. 4).

In regards to claim 29, Liao discloses in Figures 2 and 4, the light fixture mounting structure (21) is integrally formed with a light fixture body (21 and 22 integrated together, see Figs. 2 and 4).

In regards to claim 30, Liao discloses in Figures 2 and 4, the light fixture body (22) comprises at least one of the boundary regions with the plurality of flat spring elements to be positioned therealong (see Fig. 4).

In regards to claim 31, Liao discloses in Figures 2 and 4, the light fixture body (22) comprises the pair of opposed boundary regions (see Figs. 2 and 4).

In regards to claim 32, Figures 2 and 4 disclose a light fixture assembly for supporting a light fixture (20) in a ceiling structure (11), comprising a light fixture mounting structure (at 21) having a pair of opposed boundary regions configured to fit within a designated light fixture receiving region in the ceiling structure (see Figs. 2 and 4), and at least one flat spring element (25) configured to be spaced outwardly from at least one of the boundary regions (see Fig. 4), each flat spring element having parallel opposed surface regions (see Fig. 4), a mounting region (Portion of 25 screwed to 21, see Par. [0022] last sentence) configured to be anchored to the mounting structure (via screw, Par. [0022] last sentence), wherein at least one of the boundary regions includes a recess to receive an anchor fastener associated with the mounting region of a corresponding flat spring element for anchoring the flat spring element in a position along the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence), and a free end region adjacent the parallel opposed surface regions and configured to extend from the mounting structure (see Fig. 4, outward part of 25) and to be laterally outwardly biased in a first position away from the corresponding boundary region to form a path of contact with a support surface region on the ceiling structure to anchor the mounting structure in the receiving region (see Fig. 4, outward part of 25), each flat spring element further configured to be movable from the first position toward the corresponding boundary region in a second position as the flat spring element makes contact with and slides against an upright surface of the designated light fixture receiving region until the flat spring element passes above a support surface region on the ceiling structure and returns to the first position to form the path of contact with the support surface region to anchor the mounting structure in the receiving region (Par. [0020], each flat spring element configured to be movable from the first position toward the corresponding boundary region in the second position to release the path of contact to release the mounting structure from the light fixture receiving region (such being required to operate as disclosed in Par. [0020]), and to release the mounting structure from the receiving region (Par. [0020]).

In regards to claim 33, Liao discloses in Figures 2 and 4, each mounting region includes a mounting surface region which engages the boundary region by the anchor fastener (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 34, Liao discloses in Figures 2 and 4, each mounting region has a pair of opposed mounting surface regions, each to respectively engage the fastener and the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 35, Liao discloses in Figures 2 and 4, each mounting region includes an opening to receive the anchor fastener, and a bend region adjacent the opening to delineate the mounting region and the free end region (such being required for externally screwing 25 to 21, Par. [0022] last sentence, while having an outward portion of 25).

In regards to claim 36, Liao discloses in Figures 2 and 4, the light fixture mounting structure (21) is integrally formed with a light fixture body (21 and 22 integrated together, see Figs. 2 and 4).

In regards to claim 37, Liao discloses in Figures 2 and 4, the light fixture body (22) comprises at least one of the boundary regions with the at least one flat spring element to be positioned therealong (see Fig. 4).

In regards to claim 38, Figures 2 and 4 disclose a light fixture assembly for supporting a light fixture (20) in a ceiling structure (11), comprising a light fixture mounting structure (at 21) having a pair of opposed end regions (see Figs. 2 and 4) and a pair of boundary regions extending therebetween (see Figs. 2 and 4) and configured to fit within a designated light fixture receiving region in the ceiling structure (11) with each boundary region including a recess extending between the opposed end regions (such being required for externally screwing 25 to 21, Par. [0022] last sentence), and a plurality of flat spring elements (25) configured to be spaced outwardly from the boundary regions (see Fig. 4), wherein the recess in each of the boundary regions is configured to receive an anchor fastener associated with the mounting region of a corresponding flat spring element for anchoring each flat spring element in a position along the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence), each flat spring element having parallel opposed surface regions and a mounting region configured to be anchored to one of the mounting structures at a position along the corresponding recess (such being required for externally screwing 25 to 21, Par. [0022] last sentence), and a free end region adjacent the parallel opposed surface regions (see Fig. 4, outward part of 25) and to be laterally outwardly biased in a first position away from the corresponding boundary region to form a path of contact with a support surface region on the ceiling structure to anchor the mounting structure in the receiving region (see Fig. 4, outward part of 25), each flat spring element further configured to be movable from the first position toward the corresponding boundary region in a second position as the flat spring element makes contact with and slides against an upright surface of the designated light fixture receiving region until the flat spring element passes above a support surface region on the ceiling structure and returns to the first position to form the path of contact with the support surface region to anchor the mounting structure in the receiving region (Par. [0020], each flat spring element configured to be movable from the first position toward the corresponding boundary region in the second position to release the path of contact to release the mounting structure from the receiving region (such being required to operate as disclosed in Par. [0020]), and to release the mounting structure from the receiving region (Par. [0020]).

In regards to claim 39, Liao discloses in Figures 2 and 4, each mounting region includes a mounting surface region which engages the boundary region by the anchor fastener (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 40, Liao discloses in Figures 2 and 4, each mounting region has a pair of opposed mounting surface regions, each to respectively engage the fastener and the boundary region (such being required for externally screwing 25 to 21, Par. [0022] last sentence).

In regards to claim 41, Liao discloses in Figures 2 and 4, each mounting region includes an opening to receive the anchor fastener, and a bend region adjacent the opening to delineate the mounting region and the free end region (such being required for externally screwing 25 to 21, Par. [0022] last sentence, while having an outward portion of 25).

In regards to claim 42, Liao discloses in Figures 2 and 4, the flat spring elements are separate from one another (see Fig. 4).

In regards to claim 43, Liao discloses in Figures 2 and 4, the light fixture mounting structure (21) is integrally formed with a light fixture body (21 and 22 integrated together, see Figs. 2 and 4).

In regards to claim 44, Liao discloses in Figures 2 and 4, the light fixture body (22) comprises at least one of the boundary regions with the plurality of flat spring elements to be positioned therealong (see Fig. 4).

In regards to claim 45, Liao discloses in Figures 2 and 4, the light fixture body (22) comprises the pair of opposed boundary regions (see Figs. 2 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 for additional references disclosing similar details to that which is claimed above. Namely, Jao et al. (US 2010/0270903), Liang (US 2011/0235342), Mandy et al. (US 2014/0268829), and Hierzer (US 2016/0010817) teaching similar details to that of the spring elements, Hierzer also disclosing similar mounting regions to that which is believed to be intended by applicant but not yet claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896